DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to applicant’s amendment/response filed on 09/24/2020, which have been entered and made of record.  Claims 15, 17-18, 20, 25-26, 28-29, and 34 have been amended. Claims 15-18, 20, 23-34 are pending in the application.
In Remarks page 8-9, The Applicant argued regarding 112(d) rejection for claim 20 that “Claim 20 are not a repeat of, and indeed do further limit, the recitation in Claim 15. That is, perceptibility "as the virtual object is moved" is different from perceptibility at the second position compared to at the first position”.
Examiner respectfully disagrees. Claim 15 recites limitations that implies scope of claim 20: “to display the virtual object… from the first position to a second position… the first position is at a border of the first display area, the second position is a distance toward a center of the first display area and away from the border… to display the virtual object at the second position to be more perceptible than the virtual object displayed at the first position to the viewer of the display.” As the virtual object is moved to the second position (away from the border) from the 
Applicant’s arguments on pages 10-11 with respect to amended claims 15, 29, 34 have been fully considered but are persuasive. Please see the detail rejection below regarding amended limitations in the claims 15, 29, 34. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 repeats limitations from independent claim 15. Claim 20 recites “to display the virtual object to be more perceptible to the viewer as the virtual object is moved away from the border of the first display area”. Claim 15 recites limitations that implies the same scope: “to display the virtual object… from the first position to a second position… the first position is at a border of the first display area, the second position is a distance toward a center of the first .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20, 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (US 20170069212) in view of Takazawa (US20160159280).

    PNG
    media_image1.png
    635
    595
    media_image1.png
    Greyscale

Regarding claim 15, Miyazawa teaches:
A display control apparatus, comprising: 
processing circuitry configured to control a display to display a virtual object at a first position in a first display area of a transparent medium (Miyazawa at least in Fig. 2, first display area 25 of the windshield), wherein the virtual object corresponds to a real object external to and in front of the display control apparatus, and the real object is viewable by a viewer of the display through a second display area of the transparent medium different from and not overlapping the first display area (Miyazawa at least in Fig. 2 above and pars. [0018, 0041, 0042, 0069, 0136], second display area is the rest of the windshield outside of the first ; and 
control the display to display the virtual object moving from the first position to a second position in the first display area, wherein the first position is at a border of the first display area, the second position is a distance toward a center of the display area and away from the border (Miyazawa at least in Abstract, Fig. 2 above and pars. [0018, 0042, 0136], presents the visible information (virtual object 23 moving direction) with a movement of the visible information in a same direction as a left-right component of a direction in which the object is approaching the self vehicle while moving the visible information if the object detection unit detects the object… distances between the boundary and a starting end where movement of the visible information is started, and a finishing end where the movement is finished, are kept constant.) 
Miyazawa is silent to teach displaying the virtual object moving, at a constant speed irrespective of a speed of the real object and the processing circuitry controls the display to display the virtual object at the second position to be more perceptible than the virtual object displayed at the first position to the viewer of the display.
Miyazawa at least in pars. [0023, 0079], teaches the control unit 12 may vary at least one of the color, movement speed, luminance, stroke width, optical image size, and repetition distance between the vehicle and an object (displaying the virtual object moving, at a speed irrespective of a speed of the real object)
While Takazawa teaches the display to display the virtual object at the second position to be more perceptible than the virtual object displayed at the first position to the viewer of the display (Takazawa at least in Figs. 7-8 below, teaches virtual object at 2nd position (near the center) is shown to be darker than being at 1st position (near display border).)

    PNG
    media_image2.png
    402
    507
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    911
    786
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of presentation the virtual object corresponding to approaching object to the self vehicle as disclosed in Miyazawa to change luminance and/or stroke width as in Takazawa while trying to have the virtual object moving at constant speed since it is displaying a warning of the approaching object. It is the designer's choice to utilize some of the options suggested by Miyazawa in [0023, 0079] to present a 

Regarding claim 16, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 15, wherein the processing circuitry controls the display to display the virtual object at the first position to have a first transparency, and the processing circuitry controls the display to display the virtual object at the second position to have a second transparency that is less than the first transparency. (Takazawa at least in Fig. 7 above, teaches virtual object at 2nd position is shown to be darker than being at 1st position.)
Regarding claim 17, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 15, wherein the processing circuitry is configured to control the display to display the virtual object at positions in the display area corresponding to movement of the real object (Miyazawa in Abstract, displaying virtual object for an approaching object on the side of the vehicle.)
Regarding claim 18, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 15, wherein the processing circuitry is configured to control the display to display the virtual object at positions in the display area corresponding to position information of the real object. (Miyazawa in Abstract, displaying 
Regarding claim 20, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 15, wherein the processing circuitry controls the display to display the virtual object to be more perceptible to the viewer as the virtual object is moved away from the border of the first display area (Takazawa at least in Fig. 8 above, virtual object moving in backward direction as in Fig.8. Hence at further distance from the display border is being darker/normal luminance.)
Regarding claim 23, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 15, wherein the processing circuitry is further configured to control the display to display the virtual object at a third position in the display area, the second position is closer to the border than the third position is to the border, and the processing circuitry controls the display to display the virtual object at the third position to be more perceptible than the virtual object displayed at the second position to the viewer. (Takazawa at least in Figs. 7-8 above, teaches virtual object at 3rd position at 100m is shown to be darker than being at 2nd position at 50m.)
Regarding claim 24, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 23, wherein a line intersects the first position, the second position and the third position (Takazawa at least in Fig. 7 above, implies 
Regarding claim 25, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 15, wherein the display is a head-up display (HUD) that projects light to a surface to form the virtual image (Miyazawa windshield display in Fig. 2. Takazawa [0038], a head-up display (HUD) 2 of the present embodiment includes a display unit 10 and a control unit 30. The display unit 10 emits a display light for image display to a front windshield of an automobile).
Regarding claim 26, Miyazawa in view of Takazawa teaches:
The display control apparatus according to claim 25, the transparent surface is a windshield of a vehicle. (Miyazawa windshield display in Fig. 2. Takazawa [0038], a head-up display (HUD) 2 of the present embodiment includes a display unit 10 and a control unit 30. The display unit 10 emits a display light for image display to a front windshield of an automobile).
Regarding claim 27, Miyazawa in view of Takazawa teaches:
A display control system, comprising: the display control apparatus of claim 15; and the display. (Miyazawa windshield display in Fig. 2. Takazawa [0038], a head-up display (HUD) 2 of the present embodiment includes a display unit 10 and a control unit 30.).
Regarding claim 28, Miyazawa in view of Takazawa teaches:
A head-up display (HUD) device, comprising: the display control apparatus of claim 15; and the display, wherein the display is configured to project light to a surface to form the virtual image. (Takazawa [0038], a head-up display (HUD) 2 of the present embodiment includes a display unit 10 and a control unit 30. The display unit 10 emits a display light for image display to a front windshield of an automobile). 

Regarding claims 29-33, it recites similar limitations of claims 15-18, 20 but in a method form. The rationale of claim 15-18, 20 rejection is applied to reject claims 29-33.

Regarding claim 34, it recites similar limitations of claim 15 but in a non-transitory storage form. The rationale of claim 15 rejection is applied to reject claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/             Examiner, Art Unit 2619